 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-19-05178-PHX-SPL
      Jonathan Behar, Trustee of the Estate
 9                                              )
      of Brandon Truaxe,                        )
10                                              )    ORDER
                          Plaintiff,            )
11    vs.                                       )
                                                )
12    Cutter Southwest Aircraft Sales LLC,      )
                                                )
      et al.,                                   )
13                                              )
14                        Defendants.           )

15          Before the Court is Plaintiff Jonathan Behar’s Application for Reimbursement of
16   his Attorneys’ Fees and Costs (the “Application”). (Doc. 17) As follows, the application
17   will be granted.
18          On September 13, 2019, Defendants filed a Notice of Removal, removing this
19   matter from state to federal court. (Doc. 1) On September 19, 2019, Plaintiff filed a Motion
20   to Remand (Doc. 12) and on September 24, 2019, Defendants filed a Motion to Withdraw
21   the Notice of Removal. (Doc. 13) Following briefing on the issue of removal and remand,
22   the Court remanded the matter to state court and ordered Plaintiff to file an application for
23   attorneys’ fees and costs related solely to the issue of removal and remand pursuant to 28
24   U.S.C. § 1447(c). (Doc. 16 at 3) Plaintiff filed such application (Doc. 17) and Defendants
25   responded with several arguments against the application (Doc. 19) to which Plaintiff
26   replied (Doc. 21).
27          The Court has already found that Plaintiff is entitled to recover “just costs and any
28
 1   actual expenses, including attorney fees, incurred as a result of the removal.” 28 U.S.C. §
 2   1447(c). (Doc. 16 at 2–3) The Court has considered Defendants’ arguments opposing the
 3   Application and finds they lack merit. It will summarily address those arguments below.
 4      1. Rule 54.2
 5          Local Rule 54.2 applies to applications for attorneys’ fees and related non-taxable
 6   expenses in this District. There are several exceptions to the application of the rule, and
 7   one is dispositive of Defendants’ argument on this issue: rule 54.2 does not apply “to claims
 8   for attorneys’ fees and related non-taxable expenses which may be recoverable as an
 9   element of damages.” LRCiv 54.2(a). The Court ruled that Plaintiff was entitled to recover
10   fees and expenses because the removal was improper, and Defendants lacked an objective
11   reasonable basis for removal. (Doc. 16 at 2) The purpose of 28 U.S.C. 1447(c) is to provide
12   compensation to the plaintiff when removal was improper, causing plaintiff to incur
13   attorneys’ fees and related expenses in opposing the removal. It is a deterrent for improper
14   removals. Awarding the attorneys’ fees and related non-taxable expenses is therefore an
15   element of damages created to make plaintiff whole. Accordingly, Local Rule of Civil
16   Procedure 54.2 is not applicable to Plaintiff’s Application.
17      2. Pro Hac Vice Admissions and Recovery of Fees
18          Defendants next argue that the fees charged by Plaintiff’s California attorneys from
19   Pepper Hamilton, LLP cannot be recovered because “decisional law is clear that fees are
20   not recoverable under the circumstances where fees are claimed by firms which are not
21   counsel of record, as here.” (Doc. 19 at 4–5) The Court does not find this argument
22   persuasive. Indeed, the two Pepper Hamilton attorneys who submitted fees as part of the
23   application were admitted pro hac vice by the Court on October 24, 2019. Furthermore,
24   the cases cited by Defendants involved attorneys who were never admitted at all, pro hac
25   vice or otherwise, and some of them were not even in good standing in their original
26   jurisdiction of practice. This is not the case here as the Pepper Hamilton’s attorneys
27   complied with all requirements to be admitted pro hac vice by the Court and were so
28   admitted. Accordingly, the Court finds that their fees are recoverable by Plaintiff.


                                                  2
 1      3. Reasonableness of fees
 2          Defendants’ counsel finally argue that the whole process of fighting the removal
 3   should have taken Plaintiff’s counsel four hours and that Defendants bill $315.00 per hour
 4   for partners which means that the fee award should be $1,260. (Doc. 19 at 5) The Court
 5   finds this argument unpersuasive and odd. It is true that one basis for the award calculation
 6   is the hourly rate charged by attorneys and whether it is reasonable taking into account
 7   various factors such as experience and location of practice. The fact that Defendants’
 8   attorneys bill at this rate does not negate that the hourly rates set forth by Plaintiff’s
 9   counsels are reasonable. There is no rule that the rates should be equal or set by what
10   defense counsel bills. The Court finds that the hourly rate charged by Plaintiff’s counsel
11   are reasonable. Furthermore, the Pepper Hamilton attorneys are based on California where
12   rates are substantially higher than Arizona. Having reviewed the parties’ filings, the Court
13   concludes that $14,123.35 is the total amount of fees and costs incurred as a result of
14   removal.
15          Accordingly,
16          IT IS ORDERED that the Application for Award of Attorneys’ Fees and Costs
17   (Doc. 17) is granted.
18          IT IS FURTHER ORDERED that Jonathan Behar is awarded $14,077.00 in fees
19   and $46.35 in costs pursuant to 28 U.S.C. § 1447(c).
20          IT IS FURTHER ORDERED that the Clerk of Court shall terminate this case.
21          Dated this 26th day of March, 2020.
22
23                                                     Honorable Steven P. Logan
                                                       United States District Judge
24
25
26
27
28

                                                  3
